— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered November 14, 1983, convicting him of *778attempted murder in the second degree and criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
The record indicates that the People met their burden of disproving the defendant’s justification defense beyond a reasonable doubt (see, People v Reed, 40 NY2d 204). There was a view of the evidence from which the fact finder could conclude that it was the defendant who was the initial aggressor and that he did not fire his gun in self-defense (see, Penal Law §35.15 [1] [b]).
The trial court did not err by allowing the defendant’s intended victim to testify about a robbery committed by the defendant which occurred approximately two weeks prior to the incident in question, because the testimony was probative of the defendant’s motive and intent to shoot the victim (see, People v Molineux, 168 NY 264, 293; People v Smalls, 94 AD2d 777).
Under the circumstances of this case, the defendant’s sentence was not excessive. The defendant’s remaining contention is unpreserved (see, People v Ford, 62 NY2d 275; People v Weissinger, 104 AD2d 917), and, in any event, without merit. Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.